UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT


                     _______________________

                           No. 01-31368
                     _______________________


TRESA BYRD,

                                               Plaintiff-Appellee,

                              versus

ST. HELENA PARISH POLICE JURY,

                                               Defendant-Appellant.


________________________________________________________________

          Appeal from the United States District Court
              for the Middle District of Louisiana
                    Civil Docket #01-CV-632-A

_________________________________________________________________
                         November 6, 2002



Before JONES, SMITH and SILER,* Circuit Judges.

PER CURIAM:*

          The St. Helena Parish Police Jury seeks an interlocutory

appeal to challenge the district court’s refusal to dismiss Byrd’s

Title VII claim on grounds of “absolute legislative immunity.”

Byrd entered no opposition to the motion to dismiss in the trial

     *
      Circuit Judge of the 6TH Circuit, sitting by designation.
     *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
court, but she filed a responsive brief on appeal.              Ordinarily, we

would hold that appellee has waived her rebuttal by not having

raised her opposition points in the trial court. See Lifemark

Hosps., Inc. v. Liljeberg Enters., Inc., 304 F.3d 410, 428 n.29 (5th

Cir. 2002).

             Appellant has, however, committed an equal and opposite

mistake     in    attempting    to    bootstrap     itself     into      obtaining

interlocutory relief.          The contention that it has legislative

immunity over a case clearly pled as a Title VII employment

discrimination action is meritless.          Legislative immunity does not

extend to an employer’s individual hiring and demotion decisions,

because such pa7rticularized personnel actions do not partake of

policy-making, as legislation generally requires.                   Cf. Bogan v.

Scott-Harris, 523 U.S. 44, 54-56, 118 S. Ct. 966, 972-73, 140 L.

Ed.    2d   79,   88-89   (1998)     (affording    legislative      immunity     to

defendants for passing an ordinance that “bore all the hallmarks of

traditional legislation [and] . . . reflected a discretionary,

policymaking decision”).           Put otherwise, the purposes behind the

official immunity doctrine are not served in cases involving

individual employment decisions.             The Parish may well advance

substantial defenses against Byrd’s claim, some of which it has

briefed here, but this court will not rule on them as they bear no

relation to any known variety of official immunity.

             Although the district court did not rule on the question

of    legislative   immunity,      the   refusal   to   rule   on    a   claim   of

                                         2
immunity, like the denial of a claim of immunity, is immediately

appealable   under   the   collateral   order   doctrine.    Helton   v.

Clements, 787 F.2d 1016 (5th Cir. 1986).        Exercising jurisdiction

over the immunity question, we reject the Police Jury’s claim of

immunity, affirm the district court’s implicit denial of immunity,

and remand for further proceedings.

          AFFIRMED and REMANDED.




                                   3